DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 210 and 212.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 4 is objected to because of the following informalities:  The third line discloses “a mounting face plane,” which was already disclosed by Claim 1.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  The 17th line discloses “a mounting face plane of the attachment leg,” which was already disclosed by line 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aboukhalil (US Patent 8839582 B2).  Aboukhalil discloses a siding panel installation system (10) comprising: a support tray channel (20) including a first leg (46) and a second leg (104) opposite the first leg, the second leg of the support tray channel offset from a mounting face plane (inward facing surface of the leg) of the first leg by a support tray (Figure 1A) connecting the first leg and the second leg together, the first leg, the second leg and the support tray of the support tray channel configured to retain and support a siding panel (14); and an inside mounting clip including an attachment leg (100) and a support channel (44) spaced apart from the attachment leg and offset from a mounting face plane of the attachment leg (inward facing surface of the leg), the mounting face plane of the attachment leg of the inside mounting clip to be placed against the attachment surface of an exterior wall (12) for attachment to the exterior wall via a fastener (27) inserted through the attachment leg, the support channel of the inside mounting clip configured to receive the first leg of the support tray channel.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 8, 11, 12, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hummel, III (US Patent 8240099 B2) in view of Simonsen (US Patent 10612247 B2).  [Claims 1, 8, and 15] Hummel discloses a siding panel installation system (10) comprising: an outside corner clip (vertically running 20) including an attachment leg (mounting portion including 60) and a support channel (96) spaced apart from the attachment leg and offset from a mounting face plane (inward facing surface of the leg) of the attachment leg, the mounting face plane of the attachment leg of the outside corner clip to be placed against an attachment surface of an exterior wall (12) for attachment to the exterior wall via a fastener (50) inserted through the attachment leg (Figure 2), the support channel of the outside corner clip configured to receive a first leg (30) of an outside corner channel (vertically running 22), the outside corner channel including a second leg (28) opposite the first leg; a support tray channel (horizontally running 22) including a first leg (30) and a second leg (28) opposite the first leg, the second leg of the support tray channel offset from a mounting face plane (inward facing surface of the leg) of the first leg by a support tray (Figure 3) connecting the first leg and the second leg together; and an inside mounting clip (horizontally running 20) including an attachment leg (mounting portion including 60) and a support channel (96) spaced apart from the attachment leg and offset from a mounting face plane of the attachment leg (inward facing surface of the leg), the mounting face plane of the attachment leg of the inside mounting clip to be placed against the attachment surface of the exterior wall for attachment to the exterior wall via a fastener (50) inserted through the attachment leg, the support channel of the inside mounting clip configured to receive the first leg of the support tray channel.
Hummel discloses the claimed invention as discussed above, but does not disclose a siding panel retained between the first and second legs of both the outside corner channel and the support tray.  Simonsen discloses a siding panel installation system (Figure 11) comprising siding panels (20, 20’) and channel devices (10A).  The channel devices comprise second legs (12) (Figure 11) configured to retain siding panels inserted between the second legs and a lower portion of the channel device.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the outside corner channel and the support tray channel of Hummel to retain siding panels with the second leg as suggested and taught by Simonsen.  Simonsen teaches that by providing a slot in the channel device to hold bent edges of siding panels it is not necessary to provide fasteners such as are provided by Hummel.  This slot construction allows for quicker assembly of the siding panels.  
[Claims 4, 11, and 19] Hummel further discloses the support tray channel including a third leg (34) opposite the first leg, the third leg of the support tray channel offset from the mounting face plane of the first leg by a second tray (Figure 3) connecting the first leg and the third leg together, the first leg, the third leg, and the second tray of the support tray channel configured to retain and support a second siding panel (Figure 2).  
[Claims 5 and 12] A panel spacer (62) is positioned between the siding panel and the support tray channel (Figure 5).  

Claims 3, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hummel in view of Simonsen as discussed above, and further in view of Aboukhalil (US Patent 9896849 B1).  Hummel discloses the claimed invention as discussed above, but does not disclose the support tray defining a plurality of apertures.  Aboukhalil discloses a siding panel installation system having a rail (14) attached to a wall and to a siding panel (12) (Figure 2).  The support arm of the rail comprises apertures (38) for allowing drainage through the rail (Figure 2).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate apertures in the support tray of Hummel as suggested and taught by Aboukhalil.  It is beneficial to provide openings for water to drain behind the siding panels so that the water does not pool and cause damage to the system.  

Claims 1, 2, 6-9, 13, 14, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aboukhalil (US Patent 8839582 B2) (hereinafter Aboukhalil ‘582) in view of Aboukhalil (US Patent 9896849 B1) (Aboukhalil ‘849).  [Claims 1, 8, and 16] Aboukhalil ‘582 discloses a siding panel installation system (10) comprising: an outside corner channel (74, 78), the outside corner channel including a first leg (76) second leg (outer leg of 78) opposite the first leg (Figure 5A); a support tray channel (20) including a first leg (46) and a second leg (104) opposite the first leg, the second leg of the support tray channel offset from a mounting face plane (inward facing surface of the leg) of the first leg by a support tray (Figure 1A) connecting the first leg and the second leg together, the first leg, the second leg and the support tray of the support tray channel configured to retain and support a siding panel (14); and an inside mounting clip including an attachment leg (100) and a support channel (44) spaced apart from the attachment leg and offset from a mounting face plane of the attachment leg (inward facing surface of the leg), the mounting face plane of the attachment leg of the inside mounting clip to be placed against the attachment surface of the exterior wall (12) for attachment to the exterior wall via a fastener (27) inserted through the attachment leg, the support channel of the inside mounting clip configured to receive the first leg of the support tray channel.
Aboukhalil ‘582 discloses the claimed invention as discussed above, but does not disclose an outside corner clip.  Aboukhalil ‘849 discloses a siding panel installation system (10) comprising siding panels (12), support channels (20), and outside corner clips (22).  The outside corner clips include an attachment leg and a support channel spaced apart from the attachment leg and offset from a mounting face plane (Figure 8).  The mounting face plane of the attachment leg to be placed against and attachment surface of an exterior wall (Figure 8).  The clip receives a first leg of an outside corner channel (20) and a siding panel is retained between the first leg and the second leg of the outside channel (Figure 8).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system of Aboukhalil ‘582 to include an outside corner clip for retaining a first leg of the outside corner channel as suggested and taught by Aboukhalil ‘849.  Providing outside corner clip allows the support channel to be removably attached within the clips in the same manner that the support tray channels are removably attached to the inside mounting clips.  This allows for quick assembly and disassembly of the siding system.  
[Claims 2, 9, and 17] Aboukhalil ‘582 further discloses the outside corner channel including a third leg (opposite outer leg of 78) and a fourth leg (106) opposite the third leg to retain a second siding panel between the third leg and the fourth leg (Figure 5A), the third leg and the fourth leg disposed at least substantially perpendicularly to the first leg and the second leg of the outside corner channel.  
[Claims 6, 13, and 20] A panel spacer channel (18) is received by the support tray channel (vertical joint 18 abuts the horizontal joint 16 as shown in Figure 1) for spacing apart the siding panel from a second siding panel received by the support tray channel (Figure 1).   
[Claims 7 and 14] A top panel clip (38) is positioned between the siding panel and another support opposite the support tray channel (54) (Figure 1D).   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARISSA AHMAD whose telephone number is (571)270-5220. The examiner can normally be reached Monday and Wednesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A/Examiner, Art Unit 3635                                                                                                                                                                                                        
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635